                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                              _______________________________

UNITED STATES OF AMERICA,

               Plaintiff,
       v.                                                                    NO. 19-CR-0401 WJ

THOMAS ABEYTA,

               Defendant.

            MEMORANDUM OPINION AND ORDER GRANTING
  THE GOVERNMENT’S UNOPPOSED MOTION IN LIMINE FOR A LAFLER-FRYE
                           HEARING

       THIS MATTER comes before the Court upon the Government’s Unopposed Motion in

Limine for a Lafler-Frye Hearing, filed April 21, 2021 (Doc. 88) (the “Motion”). Having reviewed

the parties’ briefing and the applicable law, the Court finds that the Government’s motion is well-

taken and should be granted subject to the procedural considerations described below.

                                        BACKGROUND

       Defendant Thomas Abeyta is charged with aggravated sexual abuse in Indian Country in

violation of 18 U.S.C. §§ 1153, 2241(a)(1), and 2246(2)(A). Doc. 1. On April 8, 2019, when

Defendant was somewhat amenable to communicating with counsel and the Court, the Court

committed Defendant to the custody of the Attorney General to have his competency evaluated.

Doc. 15. The evaluator, Dr. Miriam Kissin, the forensic psychologist of FMC Devens, ultimately

found Defendant competent to stand trial. Doc. 18 at 10. However, since the evaluation, Defendant

has refused entirely to communicate with his appointed counsel and the Court, taking the right to

remain silent to levels the Court has not before seen. See Docs. 45 at 1-2, 48, 53, 68 at 4-7. 88 at

1, ¶ 1. On August 5, 2020, the United States extended a plea offer to Defense Counsel, and Defense



                                                 1
Counsel communicated the contents of the offer to Defendant, but Defendant has refused to

acknowledge the plea offer. See Doc. 88 at 1, ¶ 1. Jury Selection and Trial is set for June 21, 2021.

        On April 21, 2021, the Government filed the subject Motion asking the Court to compel

Defendant to answer questions on the record about whether Defendant received information from

his attorney about the plea agreement extended by the Government. Doc. 88. The request is made

under Lafler v. Cooper, 566 U.S. 156 (2012) and Missouri v. Frye, 566 U.S. 134 (2012), in which

the Supreme Court held that defendants are entitled to the Sixth Amendment right of effective

counsel in the pre-trial plea bargaining context, applying the standard in Strickland v. Washington,

466 U.S. 668 (1984). The Government submits with the Motion a proposed colloquy, which it

requests the Court read to Defendant during a hearing on the matter to create a record for any

subsequent post-conviction petitions for relief. Doc. 88 at 1-2, ¶¶ 2-3. The Motion and the proposed

hearing are unopposed. Id. at 3, ¶ 4.

                                                 DISCUSSION

        This Court has addressed a similar motion by the Government in another case in which it

examined the available legal authorities on this issue. See U.S. v. Morgan, 294 F. Supp. 3d 1218

(D. N.M. Mar. 7, 2018). In Morgan, the Court found that Frye provided this Court with discretion

to conduct a pretrial colloquy for the purpose of creating a record of the formal plea offer but

acknowledged the existence of a “number of authorities that restrict the role of the Court during

such an inquiry.”1 Id. at 1221-22. After an examination of these legal authorities, the Court

concluded that a “carefully constructed colloquy should not offend them.” Id. at 1222.2


1
  In Morgan, the Court also discussed memorializing the terms of the plea agreement on the record. Here, the
Government makes no such request, and in fact, expressly declines to do so in the proposed colloquy. Doc. 88 at 2-3,
¶ 3 (“Do not tell me the terms of any plea offer made by the government.”).
2
  Counsel are directed to the Morgan decision for a more detailed analysis on these issues, including a consideration
of whether questions pertaining to a defendant’s confirmation of receiving a plea offer implicates the Fifth
Amendment. Id. at 1224-25.

                                                         2
         The Court finds here that a hearing on the matter is necessary, as Defendant has refused to

communicate with counsel or offer the Court any responsive positions as to the subject litigation.

In this context, the Court finds that Frye, rather than Lafler, should direct the proceedings.3 This

is the same finding the Court made in Morgan. See 294 F. Supp. 3d at 1221, n.3 (“The Court notes

from the outset that the principles announced in Frye more accurately direct this analysis because

of the chronological and procedural posture of the case.”).

         Thus, Frye authorizes this Court to conduct the inquiry requested by the Government and

describes what the scope of such an inquiry may be. This Court found in Morgan:

         [A] limited degree of inquiry is proper under the Frye standard and aligns with
         other district courts that have conducted the same type of hearing. [U.S. v. Pirk, 236
         F.Supp.3d 796, 801 (W.D.N.Y. 2017)] (“To force the disclosure of any further
         details regarding plea discussions between defense counsel and his client—other
         than the fact that they had occurred[—]would in the Court’s view unreasonably
         invade the sanctity of the attorney-client relationship.”); United States v. Slane, No.
         11-81, 2015 U.S. Dist. LEXIS 19867, at *60 n.14 (W.D. Pa. Feb. 19, 2015) (“[T]he
         Court is careful to elicit only factual information from the parties and the defendant
         rather than soliciting any advice provided by defense counsel to the defendant and
         protected by the attorney-client privilege.”)

         Id. at 1224 (emphasis added).

         Having set out the parameters the Court must regard as to avoid overly involving itself with

the plea-bargaining process,4 the Court now turns to whether the Government’s proposed language

conforms to such parameters.




3
  In determining which case should inform the Court’s analysis here, the Court notes that both cases involve post-
conviction petitions. Frye turned on whether an attorney fell below the standard in Strickland when the attorney failed
to communicate an offer that subsequently lapsed. 566 U.S. at 139. Lafler, on the other hand, concerned a defendant
who received information about the terms of the Government’s plea offer but rejected it on advice of counsel. 566
U.S. at 160. Thus, because a Lafler hearing would necessarily require an inquiry into the reason Defendant rejected
a plea offer—since Lafler involved a situation where the defendant rejected a plea based on his counsel’s deficient
advice—the Court finds that Frye is more informative on the case.
4
 Federal Rule of Criminal Procedure 11(c)(1) prohibits the Court from participating in plea negotiations. Fed. R.
Crim. P. 11(c)(1) (“An attorney for the government and the defendant’s attorney . . . may discuss and reach a plea
agreement. The court must not participate in these discussions.”).

                                                          3
       The Government proposes the following colloquy:

       I am informed that the government made you a plea offer.

       Do not tell me about the content of any discussion between you and your counsel.
       Do not tell me the terms of any plea offer made by the government. This Court is
       not involved in any plea negotiations, and states no opinion regarding your decision
       to plead guilty or proceed to trial. I simply request a yes or no answer to the
       following:

       First, did you discuss with your attorney the plea offer made by the government?

       Second, are you satisfied that you have had a full and complete opportunity to
       discuss the plea offer with your attorney?

       Did you receive and did you read a letter from your attorney in which you were
       informed of the government’s plea offer?

       Did your attorney ask you in the letter for your response and how you wished to
       proceed regarding the Government’s plea offer?

       Were you informed that a telephone call with your attorney was scheduled for
       February 22, 2021?

       Did you attend the telephone call appointment?

       Did the detention facility ever inform you of other appointments and telephone calls
       with your attorney?

       Did you ever attend any of those appointments?

       Have you ever made any attempt to contact your attorney, whether by telephone
       call, letter, by requesting an appointment through the detention facility, or by some
       other means?

       Doc. 88 at 2-3, ¶ 3.

       The Court is satisfied that this proposed colloquy is aimed only at ascertaining whether

defense counsel has presented the terms of the Government’s plea offer to Defendant, and not the

substance of any advice counsel may have given to Defendant as to the offer or the reasoning

behind Defendant’s refusal to accept or even acknowledge the offer. See United States v. Braxton,

784 F.3d 240, 247 (4th Cir. 2015) (“Nor, … does Frye require a district court to satisfy itself of

                                                4
the intelligence of a defendant’s decision to exercise his right to trial instead of accepting a plea

offer.”). The Court finds this limited degree of inquiry proper under the Frye standard and

consistent with other district courts that have conducted the same type of hearing. See United States

v. Pirk, 236 F. Supp. 3d 796, 801 (W.D.N.Y. 2017) (“To force the disclosure of any further details

regarding plea discussions between defense counsel and his client—other than the fact that they

had occurred[—]would in the Court’s view unreasonably invade the sanctity of the attorney-client

relationship.”); United States v. Slane, No. 11-81, 2015 U.S. Dist. LEXIS 19867, at *60 n.14 (W.D.

Pa. Feb. 19, 2015) (“[T]he Court is careful to elicit only factual information from the parties and

the defendant rather than soliciting any advice provided by defense counsel to the defendant and

protected by the attorney-client privilege.”).

         The Court is also satisfied that this inquiry will not invade Defendant’s Fifth Amendment

right to remain silent because answering such questions poses “no reasonable danger of

incrimination.” Hiibel v. Sixth Judicial Dist. Court, 542 U.S. 177, 189 (2004).5 Accordingly, the

Court finds that a hearing consistent with the Motion is appropriate given the circumstance and

warranted under the law.

         As to the hearing itself, the Court noted above that under the traditional Lafler-Frye model,

a trial judge does not get involved in the plea agreement. See Fed. R. Crim. P. 11(c)(1). Therefore,

considering the unique posture of this case, the Court has decided to refer this matter to United

States Magistrate Judge Steven C. Yarbrough to conduct a sealed Lafler-Frye hearing wherein




5
  The Supreme Court has concisely stated that “[t]o qualify for the Fifth Amendment privilege, a communication must
be testimonial, incriminating, and compelled.” Hiibel, 542 U.S. at 189 (citing United States v. Hubbell, 530 U.S. 27,
34–38 (2000)); see also Kastigar v. United States, 406 U.S. 441, 445 (1972)) (finding that there was no Fifth
Amendment violation because the “refusal to disclose [a] name was not based on any articulated real and appreciable
fear that his name would be used to incriminate him, or that it would furnish a link in the chain of evidence needed to
prosecute him.”) (internal quotations and citations omitted). The Court finds these questions will provide no “link in
the chain of evidence” against Defendant.

                                                          5
Judge Yarbrough, if necessary, can explore in detail the particular aspects or terms of the offer

extended to Defendant.

                                        CONCLUSION

       For the reasons set forth in this Memorandum Opinion and Order, the Court finds that a

Lafler-Frye hearing to establish the fact that the Government’s plea offer was communicated to

Defendant is supported by the principles announced in Missouri v. Frye, 566 U.S. 134 (2012) and

Lafler v. Cooper, 566 U.S. 156 (2012). Accordingly, the Government’s Unopposed Motion in

Limine for a Lafler-Frye Hearing is hereby GRANTED. The hearing is referred to Magistrate

Judge Yarbrough for scheduling at his discretion.

       IT IS SO ORDERED.


                                                    ________________________________
                                                    WILLIAM P. JOHNSON
                                                    CHIEF UNITED STATES DISTRICT JUDGE




                                               6
